   Case 1:20-mj-00241-IDD Document 18 Filed 08/30/20 Page 1 of 1 PageID# 40



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

UNITED STATES OF AMERICA                     :
                                             :      Case No. 1:20-mj-241
               v.                            :
                                             :
DAT NGUYEN,                                  :
                                             :
                                             :
       Defendant                             :

                                NOTICE OF APPEARANCE

       Please enter the appearance of undersigned counsel as counsel on behalf of the defendant,

Dat Nguyen, in the above-captioned case.

                                                                         Respectfully Submitted,

                                                                 /s/ EDWARD J. UNGVARSKY
                                                                           Edward J. Ungvarsky
                                                                         Ungvarsky Law, PLLC
                                                                        114 North Alfred Street
                                                                          Alexandria, VA 22314
                                                                        Counsel for Dat Nguyen
                                                                          Office - 571 207 9710
                                                                        Cellular – 202 409 2084
                                                                         ed@ungvarskylaw.com

                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of this Notice was served ECF to the government and all
registered recipients on this 30th day of August, 2020.

                                             /s/ EDWARD J. UNGVARSKY
                                             Edward Ungvarsky




                                                                                               1
